

113 S2800 IS: Patient Centered Quality Care for Life Act
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2800IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Begich (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo create a patient-centered quality of care initiative for seriously ill patients through the
			 establishment of a stakeholder strategic summit, quality of life education
			 and awareness initiative, health care workforce training, an advisory
			 committee, and palliative care focused research, and for other purposes.1.Short titleThis Act may be cited as the
			 Patient Centered Quality Care for Life
			 Act.2.FindingsCongress finds the following:(1)Studies demonstrate that, despite very high
			 health expenditures, seriously ill patients are not satisfied with the
			 quality
			 of their medical care, characterized by untreated symptoms, unmet
			 psychosocial
			 and personal care needs, high caregiver burden, and low patient and family
			 satisfaction.(2)Health care
			 delivery systems in the United States are not set up to address the
			 complex
			 chronic care needs that are increasingly becoming the norm for more
			 patients
			 and survivors (and family caregivers of such patients and survivors)
			 facing
			 serious illness like cancer; heart, renal and liver failure; lung disease;
			 Alzheimer’s disease and related dementias, which are care needs that can
			 span
			 over many years or even decades and impose significant burdens on family
			 caregivers.(3)Public outreach
			 and education for seriously ill patients, survivors, and their families to
			 improve awareness of and demand for the benefits of integrating symptom
			 management alongside disease-directed treatment is essential to improving
			 the
			 quality of life of patients, survivors, and their families, which should
			 be an
			 integral element of quality health care.(4)Palliative care is specialized medical care
			 for seriously ill patients. This type of care is focused on providing
			 patients
			 with relief from the symptoms, pain, and stresses of a serious
			 illness—whatever
			 the diagnosis. The goal is to improve quality of life for both the patient
			 and
			 the family. Palliative care is provided by a team of doctors, nurses, and
			 other
			 specialists who work with a patient’s other doctors to provide an extra
			 layer
			 of support. Palliative care is appropriate at any age and at any stage in
			 a
			 serious illness, and can be provided together with curative treatment.(5)Medical teams that
			 help patients manage pain and stress during, alongside, and after
			 treatment
			 provide patients with better quality of life. Evidence-based research
			 shows
			 that such care may also lead to increased survival. These teams also
			 reduce
			 preventable suffering and caregiver breakdown.(6)Patients receiving
			 palliative or coordinated care feel better and are more likely to keep
			 their
			 doctor’s appointments, complete their treatment, and take their
			 medications. If
			 patient disease-related and treatment-related symptoms such as pain,
			 nausea,
			 depression, fatigue, and breathlessness are managed, patients are more
			 likely
			 to eat well, exercise, socialize, and take pleasure in things that can
			 help
			 them feel better emotionally and physically and help them fight chronic
			 illness.(7)A
			 2010 Harris Interactive poll commissioned by the American Cancer Society
			 Cancer
			 Action Network (ACSCAN) among cancer patients, survivors, and their family
			 caregivers found that fewer than one-third of the patients and survivors
			 were
			 asked by their doctor about what is important to such patients and
			 survivors in
			 terms of quality of life. In that same poll, fewer than one-third of the
			 patients and survivors were asked if they were having stress, depression,
			 anxiety, or other emotional concerns related to the cancer or discussed
			 ways to
			 help with those emotional effects, though more than one-third of such
			 patients
			 and survivors said they had these emotional concerns.(8)A report commissioned by the Health
			 Resources Service Administration (HRSA) in 2002 projected significant
			 shortfalls in the number of palliative medicine specialists in the United
			 States and called for increased education and training in symptom
			 assessment
			 and management and other palliative care core competencies across all
			 clinical
			 specialties serving seriously ill patients. Several Institute of Medicine
			 cancer reports, including on palliative care in 2001, survivorship in
			 2006,
			 psychosocial care in 2007, and pain in 2011 have also consistently
			 signaled the
			 need for skills training to improve health professional communication with
			 patients and families regarding symptoms, establishing goals of care,
			 tailoring
			 treatments to those goals, and other quality of life concerns.3.National
			 patient-centered health care and quality of life stakeholder strategic
			 summit(a)SummitNot
			 later than one year after the date of the enactment of this section, the
			 Secretary of Health and Human Services shall convene a Patient-Centered
			 Health
			 Care and Quality of Life Stakeholder Strategic Summit (in this Act to be
			 referred to as the Summit) to be composed of individuals with
			 appropriate expertise to—(1)analyze key health
			 system barriers to providing patient-centered health care that integrates
			 symptom management and other aspects of coordinated or palliative care;
			 and(2)identify strategic
			 solutions for collectively addressing quality of life concerns for the
			 rapidly
			 expanding population of patients and survivors facing serious, complex,
			 and
			 chronic illness in the United States and for the families of such patients
			 and
			 survivors.(b)ParticipantsThe
			 Summit shall include representatives from at least the following:(1)Federal agencies,
			 including—(A)the Department of Health and Human
			 Services, including from the Centers for Disease Control and Prevention,
			 the
			 Health Resources and Services Administration, the Agency for Healthcare
			 Research and Quality, the Centers for Medicare & Medicaid Services, and the
			 National Institutes of Health;(B)the Department of
			 Veterans Affairs; and(C)the Department of
			 Defense.(2)Private
			 organizations, including—(A)health
			 professional organizations that represent physicians, nurses, pharmacists,
			 and
			 social workers;(B)patient non-profit
			 organizations (as defined in section 4(g));(C)private health
			 insurance organizations;(D)faith community
			 representatives; and(E)other
			 professionals as deemed appropriate by the Secretary.(c)Steering
			 Committee(1)In
			 generalThe Secretary shall establish a Summit Steering Committee
			 to plan the Summit, coordinate participants of the Summit, develop an
			 agenda
			 for the Summit that is in accordance with subsection (d), and draft a
			 summary
			 report detailing recommendations made by the participants of the Summit
			 for a
			 national strategic action agenda to improve patient-centered care and
			 quality
			 of life (in this Act to be referred to as the National Action
			 Agenda) in accordance with subsection (d)(4). The Secretary shall
			 appoint the representatives described in paragraph (2)(A) and shall seek
			 nominations from relevant stakeholders and, from such nominations, appoint
			 representatives described in paragraph (2)(B).(2)CompositionThe
			 Summit Steering Committee shall consist of at least the following members:(A)Members from
			 Federal agencies(i)The Secretary, who
			 will serve as chair of the Committee.(ii)Four
			 representatives from Federal agencies described in subsection (b) (or any
			 other
			 Federal agency deemed appropriate by the Secretary), to be appointed by
			 the
			 Secretary.(B)Members
			 representing stakeholder entities(i)Six
			 representatives of health professionals (with each of such 6
			 representatives
			 having research, clinical, and teaching or mentoring expertise).(ii)Three
			 representatives of patient advocacy organizations.(iii)One
			 representative of a private health insurance organization.(iv)One
			 representative of faith communities.(v)Two
			 physicians.(vi)Two
			 nurses.(vii)One social
			 worker.(d)AgendaThe
			 agenda for the Summit shall focus on specific areas that include at least
			 the
			 following:(1)Improving
			 communication and coordination of health care among primary care
			 providers,
			 medical specialists, and other health professionals and seriously ill
			 patients
			 and families of such patients to ensure that symptoms are managed and
			 other
			 quality of life needs are met to support the continued functioning and
			 well-being of such patients.(2)Examining the appropriate roles of both
			 physician and non-physician professionals (such as nurse practitioners,
			 clinical social workers, physician assistants, and other patient or
			 survivor
			 navigators or case coordinators) in strengthening access to integrated,
			 coordinated, or palliative care across care settings for all seriously ill
			 patients and families of such patients.(3)Examining the role
			 of health information technology in promoting delivery of integrated care
			 to
			 such patients.(4)Developing
			 recommendations for a National Action Agenda, which shall specify
			 research,
			 surveillance, health information technology, workforce training, delivery
			 of
			 care, and communication activities required to collectively address
			 barriers to
			 achieving integrated palliative care for seriously ill patients in all
			 care
			 settings. Such agenda shall include strategies for reducing disparities
			 among
			 medically underserved populations.(e)ReportNot later than one year after the last day
			 of the Summit, the Secretary of Health and Human Services shall submit to
			 the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a report
			 on
			 the recommendations made by the participants of the Summit and shall make
			 such
			 recommendations available to the public.(f)Seriously ill
			 patient definedFor purposes of this Act, the term
			 seriously ill patient means an individual who has a serious health
			 condition (as defined in section 101(11) of the Family and Medical Leave
			 Act of
			 1993 (26 U.S.C. 2911(11))).(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as are necessary for each of the fiscal years
			 2014
			 through 2018.4.Quality of life
			 patient and professional awareness grants program initiativeTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following new
			 part:WPrograms Relating
				to Palliative Care399OO.Quality of
				life patient and professional awareness grants program initiative(a)In
				generalNot later than 6
				months after the date of the submission of the report by the
			 Patient-Centered
				Health Care and Quality of Life Stakeholder Strategic Summit under
			 section 3(e)
				of the Patient Centered Quality Care for Life
				Act, the Secretary, through the Director of the Centers for
				Disease Control and Prevention, shall establish a national quality
			 of life
				education and awareness grants program initiative for seriously ill
			 patients,
				families of such patients, and health professionals who treat such
			 patients for
				the purposes of encouraging an increased demand for and delivery of
			 integrated
				and patient-centered care for managing pain and symptoms of such
			 patients and
				improving the quality of life of such patients. Under the
			 initiative, the
				Secretary shall, subject to subsection (h), award competitive
			 grants to
				eligible entities described in subsection (b) to develop new and
			 expand
				existing information, resources, and communication materials about
			 symptom
				management and other aspects of patient-centered care as an
			 integral part of
				quality care for serious illnesses such as cancer; heart, renal and
			 liver
				failure; lung disease; and Alzheimer’s disease and related
			 dementias. Such
				materials shall be presented in a variety of formats (such as
			 online, print,
				and public service announcement).(b)Eligible
				entitiesFor purposes of this section, an eligible entity
				includes only a State health department, community health center,
			 State or
				territory program supported by the National Comprehensive Cancer
			 Control
				Program of the Centers for Disease Control and Prevention, health
			 profession
				school, chronic disease or cancer center, academic medical center,
			 physician
				practice, home health care agency, palliative care or psychosocial
			 care team
				(as defined in subsection (g)), hospice program, patient non-profit
				organization (as defined in subsection (g)), clinical pastoral
			 education
				program, long-term care facility, faith community organization, or
			 other public
				or private entity or organization addressing patient-centered care
			 and quality
				of life concerns of seriously ill patients.(c)ApplicationTo
				be eligible to receive a grant under this section, an entity shall
			 submit to
				the Secretary an application at such time, in such manner, and
			 containing such
				information as the Director may require, including assurances that
			 the entity
				will—(1)evaluate programs
				carried out by the entity through a grant provided under this
			 section;(2)submit to the
				Secretary a report on the findings of such evaluations; and(3)coordinate the
				dissemination of such findings with the Secretary.(d)Use of
				fundsAn entity awarded a grant under this section shall use such
				grant to carry out programs described in subsection (e), for
			 patients and
				families of such patients that further the purposes described in
			 subsection
				(a).(e)ProgramsPrograms
				described in this subsection, for which a grant awarded under this
			 section may
				be used, include programs to—(1)navigate the
				health system, including assistance to patients with finding health
				professionals to support quality of life needs, care
			 decisionmaking and
				coordination, and transitions across care settings;(2)provide general
				advocacy on behalf of patients and survivors to provide patients
			 information to
				help them effectively communicate with health care providers about
			 pain,
				physical and psychosocial symptoms, and barriers they are facing in
			 adhering to
				curative or disease-directed treatments;(3)encourage health
				professionals to request coordinated patient-centered care consults
			 for
				patients that are integrated alongside disease directed treatment
			 in various
				care settings; and(4)collect and
				analyze data related to the effectiveness of the initiative under
			 subsection
				(a).(f)PriorityIn
				carrying out the grant program under this section, the Secretary
			 shall give
				priority to applications that include an emphasis on addressing
			 outreach
				efforts for seriously ill patients who are among medically
			 underserved
				populations (as defined in section 1302(7)) and families of such
			 patients or
				health professionals serving medically underserved populations.
			 Such
				populations would include pediatric patients, young adult and
			 adolescent
				patients, racial and ethnic minority populations, and other
			 priority
				populations specified by the Secretary.(g)DefinitionsFor
				purposes of this section:(1)Psychosocial
				care teamThe term psychosocial care team means
				health professionals focused on addressing social and emotional
			 concerns of
				serious illness, and may include professionals such as social
			 workers,
				psychiatrists, psychologists, nurses, child life specialists,
			 teachers,
				chaplains, spiritual counselors, physical and occupational
			 therapists,
				nutritionists, integrative medicine specialists, patient service
			 coordinators,
				patient navigators, and patient representatives.(2)Patient
				non-profit organizationThe term patient non-profit
				organization means a nonprofit entity primarily engaged in raising funds
				for health-related research, such as disease prevention, health
			 education, and
				patient services.(h)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as are
				necessary..5.Professional
			 workforce training grants program initiativePart W of title III of the Public Health
			 Service Act, as added by section 4, is amended by adding at the end the
			 following new section:399OO–1.Professional
				workforce training grants program initiative(a)Initiative(1)In
				generalNot later than 6
				months after the date of the submission of the report by the
			 Patient-Centered
				Health Care and Quality of Life Stakeholder Strategic Summit under
			 section 3(e)
				of the Patient Centered Quality Care for Life Act, the Secretary,
			 through the
				Administrator of the Health Resources and Services Administration,
			 shall
				establish a health care professional workforce training grants
			 program
				initiative for the purposes of promoting and enhancing symptom
			 assessment and
				management, communications skills, coordinated patient-centered
			 care, and other
				quality of life focused clinical core competencies (as described in
			 paragraph
				(2)) across all clinical specialties that serve seriously ill
			 patients and
				patients with multiple or complex chronic diseases, such as
			 patients with
				cancer; heart, renal, and liver failure; lung disease; and
			 Alzheimer’s disease
				and related dementias. Under such initiative, the Secretary shall,
			 subject to
				subsection (i), award competitive grants to eligible entities to
			 provide
				evidence-based training and develop new training for health
			 professionals,
				including physicians, nurses, social workers, and professional
			 chaplains for
				the purposes described in the previous sentence.(2)Quality of life
				focused clinical core competencies describedFor purposes of paragraph (1), quality of
				life focused clinical core competencies include, at a minimum, the
			 assessment
				and management of physical, psychological, and spiritual symptoms;
				establishment of patient-centered goals of care; support to patient
			 and family
				caregivers; and management of transitions across care sites.(b)Eligible
				entitiesFor purposes of subsection (a), an eligible entity is an
				entity described in section 399OO(b).(c)ApplicationTo
				be eligible to receive a grant under this section, an entity shall
			 submit to
				the Secretary an application at such time, in such manner, and
			 containing such
				information as the Secretary may require, including assurances that
			 the entity
				will—(1)evaluate programs
				carried out by the entity through the grant provided under this
			 section;(2)submit to the
				Secretary a report on the findings of such evaluations; and(3)coordinate the
				dissemination of such findings with the Secretary.(d)Use of
				fundsAn entity awarded a
				grant under this section shall use such grant to carry out programs
			 described
				in subsection (e) to train health care professionals described in
			 subsection
				(a)(1) for the purposes described in such subsection.(e)ProgramsPrograms described in this subsection, for
				which a grant awarded under this section may be used, include
			 programs
				to—(1)enhance health
				professional communication skills in caring for seriously ill
			 patients and
				survivors, establishing goals of care, and tailoring treatments;(2)improve health
				profession identification of patient populations that benefit from
			 coordinated
				palliative care and appropriate referral of patients for
			 consultations with
				specialized interdisciplinary palliative care teams;(3)improve health
				professional skills in symptoms assessment and management,
			 developing
				comprehensive care coordination and discharge plans to support
			 transitions
				across care settings, managing patients with complex or multiple
			 chronic
				conditions, and preparing survivorship care plans;(4)promote quality of life focused clinical
				core competencies (as described in subsection (a)(2)) across all
			 clinical
				specialties serving seriously ill patients;(5)provide technical
				assistance to hospitals and other care settings to establish
			 coordinated
				palliative care teams;(6)create and expand
				coordinated palliative care leadership centers (as defined in
			 subsection
				(h));(7)provide mentoring
				and training to health professionals;(8)improve cultural
				sensitivity communication and patient care for minority and
			 medically
				underserved populations, including by addressing the particular
			 needs of
				children, adolescents, and families of such children and
			 adolescents; racial
				and ethnic groups; and other medically underserved patient and
			 survivor
				populations; and(9)collect and
				analyze data related to the effectiveness of health professional
			 education and
				training efforts carried out pursuant to this section.(f)PriorityIn carrying out the grant program under
				this section, the Secretary shall give priority to applications
			 that include an
				emphasis on addressing outreach efforts for seriously ill patients
			 who are
				among medically underserved populations (as defined in section
			 1302(7)) and
				families of such patients or health professionals serving medically
			 underserved
				populations. Such populations would include pediatric patients,
			 young adult and
				adolescent patients, racial and ethnic minority populations, and
			 other priority
				populations specified by the Secretary.(g)StudyNot later than one year after the date of
				the enactment of the Patient Centered Quality
				Care for Life Act, the Secretary shall update and expand the
				September 2002 report of the Health Resources and Services
			 Administration,
				titled The Supply, Demand and Use of Palliative Care Physicians in the
				United States. Such update and expansion shall be based on an
				examination of workforce trends, workforce capacity, and training
			 needs for
				palliative medicine physicians, physician assistants, nurse
			 practitioners, and
				other palliative care team members in all care settings in the
			 United States,
				as well as training needs for other medical specialists and
			 non-physician
				clinicians.(h)Palliative care
				leadership center definedFor
				purposes of this section, the term palliative care leadership
				center means a center—(1)that trains
				hospital palliative care programs;(2)that provides
				intensive operational training and mentoring for palliative care
			 programs at
				every stage of development and growth; and(3)that provides
				training oriented to teams rather than individuals, and involves
			 participation
				by teams of hospital and hospice health care professionals involved
			 in starting
				or running a palliative care program, including physicians, nurses,
			 social
				workers, administrators and financial managers.(i)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as are necessary for each of the fiscal
			 years 2014
				through
				2019..6.Quality of life
			 cross-agency advisory committeePart W of title III of the Public Health
			 Service Act, as added by section 4 and amended by section 5, is further
			 amended
			 by adding at the end the following new section:399OO–2.Quality of
				life cross-agency advisory committee(a)EstablishmentNot later than 90 days after the date of
				the enactment of this section and subject to subsection (e), the
			 Secretary
				shall establish a Quality of Life Cross-Agency Advisory Committee
			 (in this
				section to be referred to as the Advisory Committee) to advise,
				coordinate, and assist the Centers for Disease Control and
			 Prevention and the
				Health Resources and Services Administration in creating and
			 conducting the
				national quality of life education and awareness initiative under
			 section 399OO
				and the health care professional workforce training initiative
			 under section
				399OO–1 and disseminate findings that have been identified from
			 such
				initiatives for cross agency implementation of best practices.(b)MembershipThe
				Advisory Committee shall be composed of members who shall be
			 appointed by the
				Secretary and shall include representatives of—(1)the Department of
				Health and Human Services, including from the Centers for Disease
			 Control and
				Prevention, the Health Resources and Services Administration, the
			 Agency for
				Healthcare Research and Quality, the Centers for Medicare & Medicaid
				Services, and the National Institutes of Health;(2)the Department of
				Veterans Affairs;(3)the Department of
				Defense;(4)public and private
				organizations with expertise in patient-centered care, palliative
			 care,
				psychosocial care, and symptom management and survivorship; and(5)such other
				representatives as the Secretary deems necessary.(c)DutiesThe
				Advisory Committee shall—(1)evaluate the
				results of the programs funded by the grants awarded under section
			 399OO(b) and
				under section 399OO–1(b);(2)coordinate and
				implement a cross-agency strategic plan, with respect to the
			 agencies specified
				in subsection (b), to disseminate findings from such programs;(3)advise the
				Secretary of Health and Human Services on strategies for
			 disseminating across
				agencies specified in subsection (b) recommendations from the
			 National Action
				Agenda described in section 3(c)(1) of the Patient Centered Quality Care for Life Act;(4)consider and
				summarize recent advances achieved in symptom management and
			 survivorship
				research relevant to the goals of this part and make
			 recommendations to the
				Director of the National Institutes of Health on gaps in basic,
			 clinical,
				behavioral, or other research required to achieve further
			 improvements in care
				to support quality of life and survivorship;(5)develop a strategy
				for developing new and enhancing health surveillance tools used to
			 track
				symptoms, late effects, and quality care trends over time,
			 including national
				surveys of the overall population of the United States, such as the
			 National
				Health Interview Survey and the Behavioral Risk Factor Surveillance
			 System
				conducted by the Centers for Disease Control and Prevention and the
			 Health
				Information National Trends Survey conducted by the National
			 Institutes of
				Health, as well as administrative databases and disease registries
			 such as
				databases of the Centers for Medicare & Medicaid Services, the Surveillance
				Epidemiology and End Results (SEER) cancer registries program of
			 the National
				Cancer Institute, the SEER–Medicare Linked Database of the National
			 Cancer
				Institute, and the National Program of Cancer Registries of the
			 Centers for
				Disease Control and Prevention; and(6)make appropriate
				updates and addendums annually to the National Action Agenda.(d)MeetingsThe Advisory Committee shall meet at least
				once a year.(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for each of the fiscal
			 years 2014
				through
				2019..7.Enhancing
			 research in support of patient quality of life(a)In
			 generalPart W of title III
			 of the Public Health Service Act, as added by section 4 and amended by
			 sections
			 5 and 6, is further amended by adding at the end the following new
			 section:399OO–3.Enhancing
				research in support of patient quality of life(a)In
				generalThe Secretary, acting
				through the Director of the National Institutes of Health, shall
			 develop and
				implement a strategy to be applied across the institutes and
			 centers of the
				National Institutes of Health that is in accordance with
			 recommendations of the
				Advisory Committee established under section 399OO–2 to expand
			 national
				research programs in symptom management, palliative, psychosocial,
			 and
				survivorship care.(b)Research
				programsThe Director of the
				National Institutes of Health shall expand and intensify research
			 programs in
				symptom management and palliative, psychosocial, and survivorship
			 care and
				research programs that address the quality of life needs for the
			 rapidly
				growing population in the United States of seriously ill patient
			 (with
				illnesses such as cancer; heart, renal and live failure; lung
			 disease; and
				Alzheimer’s disease and related dementias)..(b)Expanding
			 Trans-NIH research reporting To include quality of life and survivorship
			 research(1)In
			 generalSection 402A(c)(2)(B)(i) of the Public Health Service Act
			 (42 U.S.C. 282a(c)(2)(B)(i)) is amended by inserting and for conducting
			 or supporting research with respect to quality of life and survivorship
			 after or national centers.(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to reports required on or after January 1, 2014.